                                             Case 5:20-cv-00229-EJD Document 27 Filed 06/04/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9                                          SAN JOSE DIVISION

                                  10
                                            ALI RIZVI,
                                  11                                                        Case No. 5:20-cv-00229-EJD
                                                         Plaintiff,
                                  12                                                        ORDER GRANTING MOTION TO
Northern District of California




                                                  v.
 United States District Court




                                                                                            COMPEL ARBITRATION; STAYING
                                  13                                                        ACTION
                                            BMW OF NORTH AMERICA LLC,
                                  14                                                        Re: Dkt. No. 10
                                                         Defendant.
                                  15

                                  16            Defendant BMW of North America (“BMW NA”) moves for an order compelling Plaintiff

                                  17   Ali Rizvi (“Rizvi”) to arbitrate his claims and for a stay of all proceedings. The Court finds it

                                  18   appropriate to take this matter under submission for decision without oral argument pursuant to

                                  19   Civil Local Rule 7-1(b). For the reasons discussed below, the motion to compel arbitration will be

                                  20   granted.

                                  21   I.       BACKGROUND

                                  22            In September of 2018, non-party Muhammad Mohsin (“Mohsin”) entered into a lease

                                  23   agreement with non-party BMW of Mountain View, California (“BMW of Mountain View”) to

                                  24   lease a new 2019 BMW 440i Coupe (“Vehicle”). Req. For Judicial Notice (“RJN”) Ex. A. In the

                                  25   Lease Agreement, Mohsin is identified as the “Lessee” and BMW of Mountain View is identified

                                  26   as the Lessor. Id. ¶ 1. The Lease Agreement refers to the Lessee using the words “I,” “me” and

                                  27   “my.” Id. ¶ 2. The Lease Agreement uses the words “you” and “your” to refer to the Lessor or

                                  28   Case No.: 5:20-cv-00229-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                        1
                                           Case 5:20-cv-00229-EJD Document 27 Filed 06/04/20 Page 2 of 7




                                   1   Lessor’s assignee, Financial Services Vehicle Trust (“FSVT”). Id. The Vehicle is accompanied

                                   2   by an express warranty provided by BMW NA. Id. ¶ 16.

                                   3          The Lease Agreement includes an arbitration provision which provides in pertinent part as

                                   4   follows:

                                   5                  NOTICE: Either you or I may choose to have any dispute between
                                                      us decided by arbitration and not in a court or by jury trial. . . . [¶]
                                   6
                                                      “Claim” broadly means any claim, dispute or controversy, whether
                                   7                  in contract, tort, statute or otherwise, whether preexisting, present or
                                                      future, between me and you or your employees, officers, directors,
                                   8                  affiliates, successors or assigns, or between me and any third parties
                                                      if I assert a Claim against such third parties in connection with a Claim
                                   9                  I assert against you, which arises out of or relates to my credit
                                                      application, lease, purchase or condition of this Vehicle, this Lease or
                                  10                  any resulting transaction or relationship (including any such
                                                      relationship with third parties who do not sign this Lease). Any
                                  11                  Claim shall, at your or my election, be resolved by neutral, binding
                                                      arbitration and not by a court action.
                                  12
Northern District of California
 United States District Court




                                  13   Id. ¶ 38 (emphasis added). The arbitration provision also specifies that the arbitration “shall be

                                  14   governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq. (‘FAA’) and not by any state law

                                  15   concerning arbitration.” Id.

                                  16          In June of 2019, Rizvi and Ratan Films assumed the obligations of the Lease Agreement

                                  17   and became the lessee under the Lease Agreement. RJN Ex B. The Lease Transfer Agreement

                                  18   identifies Mohsin as the “Transferor (Original Lessee),” Rizvi as the personal guarantor of the

                                  19   “Transferee (New Lessee),” and Ratan Films as the “Transferee (New Lessee)”). Id. at 1. The

                                  20   Lease Transfer Agreement provides that the Transferee “accepts all the rights, interest and

                                  21   obligations of the Transferor as set forth in the Lease.” Id. at 2.

                                  22          In November of 2019, Rizvi commenced this action in state court alleging that the Vehicle

                                  23   is defective. In December of 2019, Rizvi filed a First Amended Complaint (“FAC”). Rizvi

                                  24   alleges that Mohsin transferred the Vehicle and lease to him; that the Vehicle had fuel pump and

                                  25   noise issues; and that BMW NA “refused and/or failed to remedy, fix, or remediate” the issues.

                                  26   FAC ¶¶ 17- 26. Rizvi asserts claims for (1) breach of the express warranty in violation of the

                                  27   Song-Beverly Consumer Warranty Act; (2) breach of the implied warranty of merchantability in

                                  28   Case No.: 5:20-cv-00229-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                        2
                                              Case 5:20-cv-00229-EJD Document 27 Filed 06/04/20 Page 3 of 7




                                   1   violation of the Song-Beverly Consumer Warranty Act; and (3) violation of California Business

                                   2   and Professions Code section 17200.1 Rizvi seeks, inter alia, rescission of the Lease Agreement,

                                   3   damages, restitution, civil penalties, attorneys’ fees and costs and prejudgment interest. Id. at 11.

                                   4   In January of 2020, BMW NA removed the action to this Court.

                                   5   II.      LEGAL STANDARDS

                                   6            Under the FAA, written arbitration agreements “shall be valid, irrevocable, and

                                   7   enforceable, save upon such grounds as exist at law or in equity for the avoidance of any

                                   8   contract.” 9 U.S.C. § 2 (2012). “[A]rbitration agreements [are] on an equal footing with other

                                   9   contracts,” and therefore courts are required to enforce arbitration agreements according to their

                                  10   terms. Rent–A–Center, West, Inc. v. Jackson, 561 U.S. 63, 67 (2010).

                                  11            The FAA “leaves no place for the exercise of discretion by a district court, but instead

                                  12   mandates that district courts shall direct the parties to proceed to arbitration on issues as to which
Northern District of California
 United States District Court




                                  13   an arbitration agreement has been signed.” Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d

                                  14   1126, 1130 (9th Cir. 2000) (citing Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985)).

                                  15   A district court’s role is limited to determining two “gateway” issues: (1) whether the parties

                                  16   agreed to arbitrate and, if so, (2) whether the claims at issue are within the scope of that

                                  17   agreement. See Brennan v. Opus Bank, 796 F.3d. 1125, 1130 (9th Cir. 2015). If the party seeking

                                  18   arbitration meets these two requirements, the court must compel arbitration. 9 U.S.C. § 4; Chiron,

                                  19   207 F.3d at 1130. “[A]ny doubts concerning the scope of arbitrable issues should be resolved in

                                  20   favor of arbitration.” Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–

                                  21   25 (1983).

                                  22   III.     DISCUSSION

                                  23            A.     Request For Judicial Notice

                                  24            As a preliminary matter, BMW NA’s request for judicial notice of the Lease Agreement

                                  25   and the Lease Transfer Agreement is granted, notwithstanding Rizvi’s objections. Federal Rule of

                                  26
                                       1
                                  27    Sonic Automotive Components, Inc. d/b/a Stevens Creek BMW was initially named as a
                                       defendant in this matter but was later dismissed without prejudice.
                                  28   Case No.: 5:20-cv-00229-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                                         3
                                           Case 5:20-cv-00229-EJD Document 27 Filed 06/04/20 Page 4 of 7




                                   1   Evidence 201 authorizes a court to take judicial notice of “a fact that is not subject to reasonable

                                   2   dispute because . . . it can be accurately and readily determined from sources whose accuracy

                                   3   cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2). Rizvi contends that the two

                                   4   Agreements are not subject to judicial notice because (1) they have not been authenticated and (2)

                                   5   the terms of payment stated in each of the Agreements “do not match.” Pl.’s Opp’n at 3 (Dkt. No.

                                   6   20). Rizvi’s arguments are frivolous. BMW NA obtained the Lease Agreement and Lease

                                   7   Transfer Agreement directly from Rizvi’s counsel. Specifically, attorney Bobby Walker of the

                                   8   Law Offices of Jon Jacobs sent an email to BMW NA’s counsel, Mark Allen, that included copies

                                   9   of the Lease Agreement and the Lease Transfer Agreement. See Decl. of Mark W. Allen ¶ 3, Ex.

                                  10   A (“Attached is the original lease agreement, lease transfer agreement . . .”).2 Furthermore, the

                                  11   payment terms stated in the two Agreements are consistent. The Lease Transfer Agreement

                                  12   reflects original payment terms of $990.59 over 36 months (see RJN, Dkt. No. 11 at 13) and the
Northern District of California
 United States District Court




                                  13   Lease Agreement provides that the base monthly payment before the sales/use tax is also $990.59.

                                  14   (See id. at 6).

                                  15           B.        The Arbitration Provision Applies To The Parties

                                  16           Rizvi next contends that there is not a “shred of evidence that BMW NA and plaintiff

                                  17   agreed to arbitrate.” Pl.’s Opp’n at 3. The argument is unpersuasive. Although Rizvi did not sign

                                  18   the Lease Agreement, he assumed the rights and obligations of the Lease Agreement when he

                                  19   entered into the Lease Transfer Agreement. RJN Ex B at 2 (Transferee “accepts all the rights,

                                  20   interest and obligations of the Transferor as set forth in the Lease.”). Further, although BMW NA

                                  21   is not a signatory to the Lease Agreement, BMW NA may enforce the arbitration provision. The

                                  22   arbitration provision applies to claims between “me” and “you or your . . . affiliates.” RJN Ex. A,

                                  23   ¶ 38. “You” refers to the Lessor, BMW of Mountain View, and the Lessor’s “assignee,” FSVT.

                                  24   RJN Ex. A, ¶ 2. BMW NA is an affiliate of assignee FSVT. Decl. of Tyler Weight ¶¶ 2-3.

                                  25   Therefore, BMW NA is a third party beneficiary of the arbitration provision with a right to compel

                                  26
                                       2
                                  27    BMW NA has also submitted the declaration of the General Manager of BMW of Mountain
                                       View, PJ Roshan, to authenticate the two Agreements. See Dkt. No. 22-2.
                                  28   Case No.: 5:20-cv-00229-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                                      4
                                          Case 5:20-cv-00229-EJD Document 27 Filed 06/04/20 Page 5 of 7




                                   1   arbitration. See Fikham v. BMW of North America LLC, No. 19-03963 VAP, 2019 WL 6721626,

                                   2   at *2 (C.D. Cal., Oct. 15, 2019). In Fikham, BMW NA sought to enforce an arbitration provision

                                   3   similar to the one in this case. The arbitration provision in Fikham defined “claim” as follows:

                                   4                  “Claim” broadly means any claim, dispute or controversy, whether in
                                                      contract, tort, statute or otherwise, whether preexisting, present or
                                   5                  future, between me and you or your employees, officers, directors,
                                                      affiliates, successors or assigns, or between me and any third parties
                                   6                  if I assert a Claim against such parties in connection with a Claim I
                                                      assert against you, which arises out of or relates to my credit
                                   7                  application, lease, purchase or condition of this Vehicle (including
                                                      any such relationship with third parties who do not sign this Lease).
                                   8

                                   9   Id. (emphasis added). The dealer in Fikham assigned its right, title and interest in the vehicle and

                                  10   the lease to BMW Financial Services NA, LLC, an entity managed by BMW NA. The Fikham

                                  11   court determined that BMW NA was an “affiliate” of BMW Financial Services with standing to

                                  12   enforce the arbitration provision as a third party beneficiary. Id. at *3. The same reasoning
Northern District of California
 United States District Court




                                  13   applies here. BMW NA, as an affiliate of assignee FSVT, is entitled to enforce the arbitration

                                  14   provision. Id.; see also Katz v. BMW of North America, LLC, No. 19-01553 KAW, 2019 WL

                                  15   4451014 (N.D. Cal., Sep. 17, 2019) (granting motion to compel arbitration on the basis that BMW

                                  16   NA is a third-party beneficiary); Reykhel v. BMW of North America, LLC, No. 19-01900-SK (N.D.

                                  17   Cal. Aug. 12, 2019) (granting motion to compel arbitration on the basis that BMW NA is a third-

                                  18   party beneficiary); Chavez v. Bank of America, No. 10-653 JCS, 2011 WL 4712204, at *6 (N.D.

                                  19   Cal. Oct. 7, 2011) (holding that plaintiff may enforce arbitration provision against a nonparty

                                  20   because nonparty was an intended third party beneficiary of the agreement).

                                  21          Rizvi’s reliance on Jurosky v. BMW of North America, LLC, No. 19-706 JM, 2020 WL

                                  22   1024899 (S.D. Cal. Feb. 27, 2020) and Vincent v. BMW of North America, LLC, No. 19-6439 AS,

                                  23   2019 WL 8013093 (C.D. Cal. Nov. 26, 2019) is misplaced because the arbitration provision in

                                  24   those cases is materially distinguishable from the one in the instant action. The arbitration

                                  25   provision in Jurosky and Vincent reads as follows:

                                  26                  Any claim or dispute, whether in contract, tort, statute or otherwise
                                                      (including the interpretation and scope of this Arbitration Provision,
                                  27                  and the arbitrability of the claim or dispute), between you and us or
                                  28   Case No.: 5:20-cv-00229-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                        5
                                             Case 5:20-cv-00229-EJD Document 27 Filed 06/04/20 Page 6 of 7



                                                      our employees, agents, successors or assigns, which arises out of or
                                   1                  relates to .... purchase or condition of this vehicle, the contact [sic] or
                                                      any resulting transaction or relationship (including any such
                                   2                  relationship with third parties who do not sign this contract) shall, at
                                                      your or our election, be resolved by neutral, binding arbitration and
                                   3                  not by a court action.
                                   4   Jurosky, 2020 WL 1024899, at *2; see also Vincent, 2020 WL 8013093, at * 2. Significantly, the

                                   5   arbitration provision in Jurosky and Vincent does not include within its scope “affiliates” of the

                                   6   signatory dealer, whereas the arbitration provision in this case does. The inclusion of “affiliates”

                                   7   means that the arbitration provision in this case is broader than the one in Jurosky and Vincent

                                   8   such that BMW NA may enforce the provision against Rizvi.3

                                   9           C.     Rizvi’s Claims Are Subject To Arbitration

                                  10           Lastly, Rizvi contends that the arbitration provision does not apply because his claims have

                                  11   nothing to do with the terms of the Lease Agreement and instead are based upon BMW NA’s

                                  12   alleged breach of warranty. Relatedly, Rizvi argues that BMW NA is conflating two contract (the
Northern District of California
 United States District Court




                                  13   Lease Agreement and the warranty) and that BMW NA cannot rely on the Lease Agreement to

                                  14   compel arbitration of his warranty-related claims. The arguments are unpersuasive. The

                                  15   arbitration provision in this case is broad, encompassing “[a]ny claim or dispute” arising out of or

                                  16   relating to the “lease, purchase or condition of this Vehicle, this Lease or any resulting transaction

                                  17   or relationship (including any such relationship with third parties who do not sign this Lease).”

                                  18   RJN, Ex. A. at 6. Rizvi’s claims are all predicated upon an allegedly defective fuel pump and a

                                  19   noise emanating from the dash area of the Vehicle, and BMW NA’s failure to repair these alleged

                                  20   problems FAC. ¶¶ 20-22, 30, 41, 44, 50, 52-54. Thus, all of Rizvi’s claims arise out of or relate

                                  21   to the “condition” of the Vehicle and fall within the arbitration provision.

                                  22   IV.     CONCLUSION

                                  23           For the reasons set forth above, BMW NA’s motion to compel arbitration is GRANTED.

                                  24   This action is stayed pending completion of the arbitration. The Clerk shall administratively close

                                  25

                                  26   3
                                        Because BMW NA may compel arbitration as a third party beneficiary, the Court finds it
                                  27   unnecessary to address BMW NA’s alternative argument that the doctrine of equitable estoppel
                                       warrants arbitration of Rizvi’s claims.
                                  28   Case No.: 5:20-cv-00229-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                                     6
                                           Case 5:20-cv-00229-EJD Document 27 Filed 06/04/20 Page 7 of 7




                                   1   the file.

                                   2           IT IS SO ORDERED.

                                   3   Dated: June 4, 2020

                                   4                                         ______________________________________
                                                                             EDWARD J. DAVILA
                                   5                                         United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:20-cv-00229-EJD
                                       ORDER GRANTING MOTION TO COMPEL ARBITRATION
                                                                        7
